 Fill in this information to identify the case:

 Debtor name         Winstead's Company

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         20-20288
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $3,400.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Citizen's Bank                                          Checking                        4236                                     $3,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $6,400.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                       Case 20-20288                 Doc# 37      Filed 03/04/20        Page 1 of 38
 Debtor         Winstead's Company                                                                    Case number (If known) 20-20288
                Name


           11a. 90 days old or less:                                 25,000.00   -                                    0.00 = ....                 $25,000.00
                                              face amount                               doubtful or uncollectible accounts




           11b. Over 90 days old:                                         0.00   -                                   0.00 =....                           $0.00
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $25,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                               Valuation method used    Current value of
                                                                                                               for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Subsidiary - Siebers Meat Company                                    100            %     N/A                                   Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                          $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Food                                       2/19/20                                 $23,930.00       Cost                               $23,920.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Operating supplies                                                                   $8,319.00      Cost                                 $8,319.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 20-20288                     Doc# 37         Filed 03/04/20           Page 2 of 38
 Debtor         Winstead's Company                                                            Case number (If known) 20-20288
                Name


 23.       Total of Part 5.                                                                                                           $32,239.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                24,000.00 Valuation method        Cos                Current Value                     24,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture                                                                 $0.00    Resale                                 $1,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment                                                                 $0.00    Resale                                   $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Misc. Artwork                                                             $0.00     Resale                                   $500.00



 43.       Total of Part 7.                                                                                                                $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                       Case 20-20288                 Doc# 37      Filed 03/04/20        Page 3 of 38
 Debtor         Winstead's Company                                                            Case number (If known) 20-20288
                Name



 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 101 Emanuel Cleaver
                     II Blvd, Kansas City,
                     MO 64112
                     Restaurant - Plaza                   Lessee of Real
                     Winstead's                           Property                          $0.00                                                   $0.00


            55.2.    10711 Roe, Overland
                     Park, KS 66211
                     Restaurant - Roe                     Lessee of Real
                     Winstead's                           Property                          $0.00                                                   $0.00


            55.3.    4971 W. 135th St,
                     Leawood, KS 66224
                     Restaurant - Leawood                 Lessee of Real
                     Winstead's                           Property                          $0.00                                                   $0.00




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

                                       Case 20-20288                 Doc# 37      Filed 03/04/20         Page 4 of 38
 Debtor         Winstead's Company                                                             Case number (If known) 20-20288
                Name

            General description                                                Net book value of        Valuation method used        Current value of
                                                                               debtor's interest        for current value            debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark                                                                        $0.00                                                Unknown



 61.        Internet domain names and websites
            Website                                                                          $0.00                                                Unknown



 62.        Licenses, franchises, and royalties
            Business licenses                                                                $0.00                                                     $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Recipes                                                                          $0.00                                                     $0.00



 65.        Goodwill
            Goodwill                                                                         $0.00                                                Unknown



 66.        Total of Part 10.                                                                                                                       $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                                    0.00 -                                  0.00 =
            See attached                                              Total face amount      doubtful or uncollectible amount                          $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                       Case 20-20288                 Doc# 37        Filed 03/04/20         Page 5 of 38
 Debtor         Winstead's Company                                                           Case number (If known) 20-20288
                Name

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                                       Case 20-20288                 Doc# 37      Filed 03/04/20        Page 6 of 38
 Debtor          Winstead's Company                                                                                  Case number (If known) 20-20288
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                     Current value of real
                                                                                                     personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,400.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $25,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $32,239.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $65,639.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $65,639.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                                          Case 20-20288                       Doc# 37                Filed 03/04/20                  Page 7 of 38
Case 20-20288   Doc# 37   Filed 03/04/20   Page 8 of 38
 Fill in this information to identify the case:

 Debtor name         Winstead's Company

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)             20-20288
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   American Express                               Describe debtor's property that is subject to a lien                  $201,281.00                       $0.00
       Creditor's Name                                Credit Card Receipts
       Merchant Financing
       200 Vesey St
       New York, NY 10285
       Creditor's mailing address                     Describe the lien
                                                      Credit Card Receipts
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/23/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1900
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   Citizens Bank & Trust                          Describe debtor's property that is subject to a lien                  $635,000.00                       $0.00
       Creditor's Name                                Business assets
       7553 NW Barry Road
       Kansas City, MO 64153
       Creditor's mailing address                     Describe the lien
                                                      Blanket lien in assets
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/2013                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2621
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                            Case 20-20288               Doc# 37           Filed 03/04/20            Page 9 of 38
 Debtor       Winstead's Company                                                                Case number (if known)         20-20288
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $836,281.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                      Case 20-20288                     Doc# 37   Filed 03/04/20              Page 10 of 38
 Fill in this information to identify the case:

 Debtor name         Winstead's Company

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)           20-20288
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $1,500.00         $1,500.00
           Johnson County Treasurer                                  Check all that apply.
           111 South Cherry Street                                      Contingent
           Suite 1500                                                   Unliquidated
           Olathe, KS 66061-3468                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Personal property taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $18,339.00           $18,339.00
           Kansas Department of Revenue                              Check all that apply.
           Civil Tax Enforcement                                        Contingent
           PO Box 12005                                                 Unliquidated
           Topeka, KS 66612-2005                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   24980                                   Best Case Bankruptcy

                                      Case 20-20288                     Doc# 37              Filed 03/04/20                  Page 11 of 38
 Debtor       Winstead's Company                                                                              Case number (if known)          20-20288
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $12,229.53    $12,229.53
           KCMO City Treasurer                                       Check all that apply.
           PO Box 804107                                                Contingent
           Kansas City, MO 64180                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Business debt
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $146,209.77     $146,209.77
           Missouri Dept of Revenue                                  Check all that apply.
           Taxation Division                                            Contingent
           PO Box 385                                                   Unliquidated
           Jefferson City, MO 65105-0385                                Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $76.00
           A Lot A Clean                                                               Contingent
           PO Box 284                                                                  Unliquidated
           Lees Summit, MO 64063                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,887.03
           Ace Imagewear                                                               Contingent
           4120 E. Truman Road                                                         Unliquidated
           Kansas City, MO 64127                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $4,854.43
           Ambrosi Bros Cutlery Co                                                     Contingent
           3023 Main                                                                   Unliquidated
           Kansas City, MO 64108                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy

                                      Case 20-20288                     Doc# 37              Filed 03/04/20                 Page 12 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $180.00
          American Floor Care                                                   Contingent
          7910 Rycket St                                                        Unliquidated
          Lenexa, KS 66219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $280.16
          AT&T                                                                  Contingent
          PO Box 5001                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,335.33
          Belfonte Dist Co                                                      Contingent
          1625 Cleveland                                                        Unliquidated
          Kansas City, MO 64127                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,700.00
          Brenton Law Group PA                                                  Contingent
          13232 Craig St                                                        Unliquidated
          Overland Park, KS 66213                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.44
          Chris Mahler                                                          Contingent
          6610 W. 93rd Terr Apt D                                               Unliquidated
          Overland Park, KS 66212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $209.89
          CVB Inc Water Dr STJO                                                 Contingent
          PO Box 3060                                                           Unliquidated
          Saint Joseph, MO 64503                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Darling Ingredients Inc                                               Contingent
          PO Box 554885                                                         Unliquidated
          Detroit, MI 48255                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                  Page 13 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $347.93
          Eagle Products Inc                                                    Contingent
          87 Shawnee Avenue                                                     Unliquidated
          Kansas City, KS 66105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,750.00
          EFH Capital Management Inc                                            Contingent
          c/o Edward F Halpin CPA                                               Unliquidated
          12608 Fairway Road                                                    Disputed
          Leawood, KS 66209
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,625.00
          Entertainment Experts LLC                                             Contingent
          5655 Gray St                                                          Unliquidated
          Arvada, CO 80002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,572.91
          Evergy                                                                Contingent
          PO Box 219330                                                         Unliquidated
          Kansas City, MO 64121                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.26
          Ferguson Enterprises Inc #215                                         Contingent
          PO Box 847411                                                         Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,148.35
          Forte KC LLC                                                          Contingent
          7200 Wornall Road                                                     Unliquidated
          Kansas City, MO 64114                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,269.56
          G&I VIII Oak Park East LLC                                            Contingent
          PO Box 505314                                                         Unliquidated
          Saint Louis, MO 63150                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                  Page 14 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $765.25
          Gardian CL Central                                                    Contingent
          Lockbox #233209                                                       Unliquidated
          3209 Momentum Place                                                   Disputed
          Chicago, IL 60689
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $434.81
          General Parts LLC                                                     Contingent
          MI 10                                                                 Unliquidated
          PO Box 9201                                                           Disputed
          Minneapolis, MN 55480
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $87.50
          Herzog Financial Solutions                                            Contingent
          9300 W 125th St                                                       Unliquidated
          Overland Park, KS 66213                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,829.00
          Hovey Williams LLP
          10801 Mastin Blvd Ste 1000                                            Contingent
          84 Corporate Woods                                                    Unliquidated
          PO Box 9201                                                           Disputed
          Overland Park, KS 66210
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $753.07
          Johnson County Wastewater                                             Contingent
          11811 S. Sunset Dr, Ste. 2500                                         Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,490.00
          Kansas City Area Transport
          Authority                                                             Contingent
          Finance Dept                                                          Unliquidated
          1200 E 18th St                                                        Disputed
          Kansas City, MO 64108
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,058.76
          Kansas Gas Service                                                    Contingent
          PO Box 219046                                                         Unliquidated
          Kansas City, MO 64121                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                  Page 15 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $937.81
          Keller Fire & Safety Inc                                              Contingent
          1138 Kansas Avenue                                                    Unliquidated
          Kansas City, KS 66105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404.10
          Klemp Electric Mach Co                                                Contingent
          739 Central                                                           Unliquidated
          Kansas City, KS 66101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.73
          Kousy I Alani                                                         Contingent
          10218 Knox                                                            Unliquidated
          Grain Valley, MO 64029                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,822.55
          LAG Investments                                                       Contingent
          3480 Ralston Avenue                                                   Unliquidated
          Burlingame, CA 94010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,750.19
          Metcalf 91 Blb LLC                                                    Contingent
          Block & Co Inc Realtors                                               Unliquidated
          605 W 47th St Ste 200                                                 Disputed
          Kansas City, MO 64112
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.65
          Midwest Equipment Co Inc                                              Contingent
          2511 Cassen Drive                                                     Unliquidated
          Overland Park, KS 66212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $495.16
          Midwest Restaurant Supply                                             Contingent
          PO Box 1263                                                           Unliquidated
          2705 W Hwy 30                                                         Disputed
          Grand Island, NE 68802
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                  Page 16 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,030.74
          Mies Wholesale Meats Inc                                              Contingent
          PO Box 7351                                                           Unliquidated
          North Kansas City, MO 64116                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $839.02
          Mood Media                                                            Contingent
          PO Box 71070                                                          Unliquidated
          Charlotte, NC 28272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,188.00
          Moroney Landscape                                                     Contingent
          8424 Tomahawk Road                                                    Unliquidated
          Overland Park, KS 66207                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,345.72
          NUCO2 LLC                                                             Contingent
          PO Box 417902                                                         Unliquidated
          Boston, MA 02241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $689.06
          Overland Park Mechanical Co                                           Contingent
          16088 Foster                                                          Unliquidated
          Overland Park, KS 66085                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,183.94
          Prime Market Services Inc                                             Contingent
          8714 E. 16th St                                                       Unliquidated
          Kansas City, MO 64126                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,573.08
          Retail Data Systems of KC                                             Contingent
          11505 W. 79th St                                                      Unliquidated
          Lenexa, KS 66214                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                  Page 17 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,206.55
          Roma Bakery Inc                                                       Contingent
          3351 NE Chouteau Trfwy                                                Unliquidated
          Kansas City, MO 64117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,487.04
          Ronnoco Coffee LLC                                                    Contingent
          PO Box 797029                                                         Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $780.00
          Rouse Frets White Goss                                                Contingent
          Gentile & Rhodes PC                                                   Unliquidated
          4510 Belleview Ave Ste 300                                            Disputed
          Kansas City, MO 64111
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,040.00
          SBN Reo LLC                                                           Contingent
          c/o The Tiehen Group                                                  Unliquidated
          3401 College Blvd Ste 250                                             Disputed
          Leawood, KS 66211
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $160.09
          Schendel Pest Services Inc                                            Contingent
          1035 SE Quincy                                                        Unliquidated
          Overland Park, KS 66212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $651.30
          Smithereen Pest Management Sev                                        Contingent
          7400 N Melvina                                                        Unliquidated
          Niles, IL 60714                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,685.70
          Southern Services Co                                                  Contingent
          PO Box 16885                                                          Unliquidated
          Raytown, MO 64133                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                  Page 18 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,264.80
          Spirit Master Funding X LLC                                           Contingent
          2727 North Harwood St                                                 Unliquidated
          Ste 300                                                               Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,158.60
          Temp Con Inc                                                          Contingent
          15670 S Keeler                                                        Unliquidated
          Olathe, KS 66062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,468.17
          Trimark                                                               Contingent
          PO Box 6939                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85.00
          Triton Window Cleaning                                                Contingent
          6400 W 110th St Ste 103                                               Unliquidated
          Leawood, KS 66211                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,415.77
          US Foods Inc                                                          Contingent
          16805 College Blvd                                                    Unliquidated
          Lenexa, KS 66219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,176.18
          Valley Oaks Steak Company LLC                                         Contingent
          1120 NW Eagle Ridge Blvd                                              Unliquidated
          Ste A                                                                 Disputed
          Grain Valley, MO 64029
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,350.00
          Vanbooven Tree Care                                                   Contingent
          PO Box 9377                                                           Unliquidated
          Mission, KS 66201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                  Page 19 of 38
 Debtor       Winstead's Company                                                                      Case number (if known)            20-20288
              Name

 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,777.08
           Waste Management                                                     Contingent
           PO Box 55558                                                         Unliquidated
           Boston, MA 02205                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No      Yes

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $500.47
           Water District No 1 JoCo                                             Contingent
           PO Box 808007                                                        Unliquidated
           Kansas City, MO 64180                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No      Yes

 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $102.68
           Watts Up                                                             Contingent
           9320 Johnson Drive                                                   Unliquidated
           Merriam, KS 66203                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Kansas Dept of Administration
           Attn Director of Acct & Report                                                             Line     2.2
           Landon State Ofc Bldg Rm 351S
                                                                                                             Not listed. Explain
           900 SW Jackson
           Topeka, KS 66612

 4.2       LAG Investments
           c/o Jordan Taylor Haas                                                                     Line     3.28
           Smith Law Group PC
                                                                                                             Not listed. Explain
           10620 Johnson Drive Ste 100
           Shawnee, KS 66203


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     178,278.30
 5b. Total claims from Part 2                                                                            5b.    +     $                     472,423.86

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        650,702.16




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20                      Page 20 of 38
 Fill in this information to identify the case:

 Debtor name         Winstead's Company

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         20-20288
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Lease of Plaza
             lease is for and the nature of               Winstead's
             the debtor's interest

                  State the term remaining
                                                                                    LAG Investments
             List the contract number of any                                        3480 Ralston Avenue
                   government contract                                              Burlingame, CA 94010


 2.2.        State what the contract or                   Lease of 135th St
             lease is for and the nature of               Winstead's
             the debtor's interest

                  State the term remaining
                                                                                    Persepolis, LLC
             List the contract number of any                                        1330 Windy HIll Road
                   government contract                                              Mc Lean, VA 22102


 2.3.        State what the contract or                   Lease of Roe & 435
             lease is for and the nature of               Winstead's
             the debtor's interest

                  State the term remaining                                          Spirit Master Funding X LLC
                                                                                    2727 North Harwood St
             List the contract number of any                                        Ste 300
                   government contract                                              Dallas, TX 75201




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37   Filed 03/04/20          Page 21 of 38
 Fill in this information to identify the case:

 Debtor name         Winstead's Company

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         20-20288
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Haddad                            3100 Gillham Road                                   Citizens Bank & Trust            D   2.2
             Restaurant Group                  Kansas City, MO 64109                                                                E/F
             Inc
                                                                                                                                    G




    2.2      Nabil Haddad                      3100 Gillham Road                                   American Express                 D   2.1
                                               Kansas City, MO 64109                                                                E/F
                                                                                                                                    G




    2.3      Nabil Haddad                      3100 Gillham Road                                   Citizens Bank & Trust            D   2.2
                                               Kansas City, MO 64109                                                                E/F
                                                                                                                                    G




    2.4      Nabil Haddad                      3100 Gillham Road                                   LAG Investments                  D
                                               Kansas City, MO 64109                                                                E/F       3.28
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37     Filed 03/04/20       Page 22 of 38
 Fill in this information to identify the case:

 Debtor name            Winstead's Company

 United States Bankruptcy Court for the:                       DISTRICT OF KANSAS

 Case number (if known)               20-20288
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            65,639.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            65,639.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           836,281.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           178,278.30

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           472,423.86


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,486,983.16




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                              Case 20-20288                            Doc# 37                  Filed 03/04/20                         Page 23 of 38
 Fill in this information to identify the case:

 Debtor name         Winstead's Company

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         20-20288
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule             D, E/F
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 4, 2020                           X /s/ David Haddad
                                                                       Signature of individual signing on behalf of debtor

                                                                       David Haddad
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




                                      Case 20-20288                    Doc# 37          Filed 03/04/20            Page 24 of 38
 Fill in this information to identify the case:

 Debtor name         Winstead's Company

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)         20-20288
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $962,936.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $6,294,487.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $8,249,951.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20             Page 25 of 38
 Debtor       Winstead's Company                                                                          Case number (if known) 20-20288



       Creditor's Name and Address                                          Dates                   Total amount of value        Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached                                                                                        $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    Tamara Haddad                                                2/13/19 -                         $9,170.00          Website work
               PO Box 2682                                                  2/24/20
               Lyons, CO 80540

       4.2.    Nabil Haddad                                                 2/13/19 -                        $84,550.00          Rent
               3100 Gillham Road                                            2/24/20
               Kansas City, MO 64109
               CEO

       4.3.    David Haddad                                                 2/23/19 -                       $120,000.00          Payroll
               3100 Gillham Road                                            2/24/20
               Kansas City, MO 64109
               President

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Scavuzzo's                                                Garnishment                                                   1/2/20                     $70,123.47
       6550 Kansas Avenue                                        Last 4 digits of account number:
       Kansas City, KS 66111

       American Express                                          Setoff credit card receipts                                   since 10/12/19             $40,748.86
       Merchant Financing                                        Last 4 digits of account number:
       200 Vesey St
       New York, NY 10285


 Part 3:      Legal Actions or Assignments


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                      Case 20-20288                   Doc# 37           Filed 03/04/20           Page 26 of 38
 Debtor       Winstead's Company                                                                            Case number (if known) 20-20288



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    Metcalf 91 BLB LLC v.                             Breach of Lease              Jackson County Circuit Court                Pending
               Winstead's Company, et al.                                                     415 E. 12th St                              On appeal
               1916-CV27820                                                                   Kansas City, MO 64106
                                                                                                                                          Concluded


       7.2.    LAG Investments LLC v.                            Rent and                     Jackson County Circuit Court                Pending
               Winstead's Company, et al.                        possession                   415 E 12th Street                           On appeal
               2016-CV04272                                                                   Kansas City, MO 64106
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                      Case 20-20288                    Doc# 37           Filed 03/04/20                 Page 27 of 38
 Debtor        Winstead's Company                                                                        Case number (if known) 20-20288



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Evans & Mullinix, P.A.
                 7225 Renner Road, Suite 200
                 Shawnee, KS 66217                                   Attorney Fees and filing fee                              2/20/20                $11,717.00

                 Email or website address
                 cgotham@emlawkc.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                      Case 20-20288                    Doc# 37        Filed 03/04/20             Page 28 of 38
 Debtor      Winstead's Company                                                                         Case number (if known) 20-20288




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Haddad Restaurant 401(k) Savings Plan - in process of terminating                          EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20             Page 29 of 38
 Debtor      Winstead's Company                                                                         Case number (if known) 20-20288




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Edward Halpin                                                                                                              1992 - present
                    EFH Capital Management Inc
                    12608 Fairway Road
                    Leawood, KS 66209
       26a.2.       Deanna M Crouch                                                                                                            8/29/11-4/20/18


       26a.3.       Martha J Armenta                                                                                                           10/9/18 - 11/7/18




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20             Page 30 of 38
 Debtor      Winstead's Company                                                                         Case number (if known) 20-20288



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.4.       Carla S Gavin                                                                                                         5/21/92-2/21/19


       26a.5.       Sandra A Willis                                                                                                       1/30/20-present


       26a.6.       Brenda J Holland                                                                                                      1/5/15-present


       26a.7.       Mary M Tanner                                                                                                         1/1/83-present
                    3100 Gillham Road
                    Kansas City, MO 64109

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Citizens Bank & Trust
                    7553 NW Barry Road
                    Kansas City, MO 64153
       26d.2.       Spirit Master Funding X LLC
                    2727 North Harwood St
                    Ste 300
                    Dallas, TX 75201

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Nabil Haddad                                   3100 Gillham Road                                   CEO
                                                      Kansas City, MO 64109




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20             Page 31 of 38
 Debtor      Winstead's Company                                                                         Case number (if known) 20-20288



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Haddad                                   3100 Gillham Road                                   President
                                                      Kansas City, MO 64109

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Samia Haddad                                   3100 Gillham Road                                                                         1%
                                                      Kansas City, MO 64109



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Tamara Haddad
       .    PO Box 2682                                                                                                  2/13/19-2/24/2
               Lyons, CO 80540                                   $9,170.44                                               0                 Website work

               Relationship to debtor



       30.2 Nabil Haddad                                                                                                                   Rent for 3100
       .    3100 Gillham Road                                                                                            2/13/19-2/24/2    Gillham Road,
               Kansas City, MO 64109                             $84,550.00                                              0                 Kansas City, MO

               Relationship to debtor
               CEO


       30.3 David Haddad
       .    3100 Gillham Road                                                                                            2/23/19-2/24/2
               Kansas City, MO 64109                             $120,000.00                                             0                 Payroll

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20             Page 32 of 38
 Debtor      Winstead's Company                                                                         Case number (if known) 20-20288




    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 4, 2020

 /s/ David Haddad                                                       David Haddad
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37          Filed 03/04/20             Page 33 of 38
Case 20-20288   Doc# 37   Filed 03/04/20   Page 34 of 38
Case 20-20288   Doc# 37   Filed 03/04/20   Page 35 of 38
Case 20-20288   Doc# 37   Filed 03/04/20   Page 36 of 38
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re       Winstead's Company                                                                               Case No.      20-20288
                                                                               Debtor(s)                      Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     Hourly
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due - subject to Court approval                                                      $                   unknown

2.     $1,717.00 of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or any other
               adversary proceedings, reaffirmations and redemptions.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 4, 2020                                                             /s/ Colin Gotham
     Date                                                                      Colin Gotham KS#19538; MO#52343
                                                                               Signature of Attorney
                                                                               Evans & Mullinix, P.A.
                                                                               7225 Renner Road, Suite 200
                                                                               Shawnee, KS 66217
                                                                               (913) 962-8700 Fax: (913) 962-8701
                                                                               cgotham@emlawkc.com
                                                                               Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                      Case 20-20288                  Doc# 37   Filed 03/04/20           Page 37 of 38
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Winstead's Company                                                                                        Case No.        20-20288
                                                                                    Debtor(s)                         Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 David Haddad                                                                                                                    3%
 3100 Gillham Road
 Kansas City, MO 64109

 Nabil Haddad                                                                                                                    96%
 3100 Gillham Road
 Kansas City, MO 64109

 Samia Haddad                                                                                                                    1%
 3100 Gillham Road
 Kansas City, MO 64109


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 4, 2020                                                          Signature /s/ David Haddad
                                                                                            David Haddad

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                      Case 20-20288                   Doc# 37       Filed 03/04/20              Page 38 of 38
